MacIntyre v Wing (2019 NY Slip Op 01402)





MacIntyre v Wing


2019 NY Slip Op 01402


Decided on February 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-06494
 (Index No. 50255/10)

[*1]Kim MacIntyre, respondent,
vRobert Wing, appellant.


Robert Wing, Staten Island, NY, appellant pro se.
Behrins Law Firm, PLLC, Staten Island, NY (Jonathan B. Behrins of counsel), for respondent.

DECISION & ORDER
In a matrimonial action, the defendant appeals from an order of the Supreme Court, Richmond County (Barbara Irolla Panepinto, J.), dated May 11, 2016. The order denied the defendant's motion for a downward modification of his child support obligations.
ORDERED that the order is affirmed, with costs.
The plaintiff and the defendant, who have one child in common, were divorced by a judgment dated July 8, 2015. The judgment, inter alia, awarded the plaintiff child support in the sum of $622.30 bi-weekly. In March 2016, the defendant moved, in effect, for a downward modification of his child support obligation. The Supreme Court denied the motion, and the defendant appeals.
We agree with the Supreme Court's denial of the motion, as the defendant failed to establish the existence of a substantial change in circumstances warranting a downward modification of his child support obligation (see Family Ct Act § 451[3][a]; Domestic Relations Law § 236[B][9][b][2][i]; Abizadeh v Abizadeh, 159 AD3d 857; Matter of Fantau v Fantau, 134 AD3d 1109, 1110; Raab v Raab, 129 AD3d 1050, 1051). The defendant's contention that the plaintiff's attorneys engaged in misconduct is unsupported by the record.
SCHEINKMAN, P.J., MASTRO, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court